Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 27, 2014

                                     No. 04-13-00904-CV

              IN THE INTEREST OF R.L.R.R., M.C.M., J.D.S. AND G.Z.S.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00325
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         The original due date for the State’s brief is March 7, 2014. On February 25, 2014, the
State filed its first request for an extension, asking for additional time until March 24, 2014.

       The request is GRANTED; however, because this is an accelerated appeal from an order
terminating parental rights, no further extensions of time will be granted. The State’s brief is
due no later than March 24, 2014.




                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court